DETAILED ACTION

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/22.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claims create a combination/subcombination issue in that it is unclear if applicant intends to claim just the subcombination of a "latch apparatus" or the entire combination of a "latch apparatus" and "an air craft component".  Applicant must clarify what is intended to be claimed and amend the claims to be consistent with that intent.  For purposes of this Office action, only the subcombination is being considered positively claimed.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in “an electromagnet assembly magnetically coupled to the latch assembly”, it is unclear how, in what way, and by what means this magnetic coupling occurs in the context of the claim language.  Also, under what conditions?
In the phrase “the control system configured to… to the unlatch configuration”, it is unclear how, in what way, and by what means the claimed function occurs in the context of the claim language. 
Several remaining claims have similar 112 issues as above, particularly independent claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE202012104940U1 (DE ‘940U1).  As in claim 1, a latch apparatus capable of being coupled to an aircraft component, the latch apparatus comprising a latch assembly (see figures) moveable between unlatched and latched configurations; an actuation system (including 10) coupled to the latch assembly and operable to move the latch assembly from the latched configuration to the unlatched configuration, the actuation system including an electromagnet assembly (including 10) magnetically coupled to the latch assembly (at 10 and 9 as in figure 2); and a control system (inherent to the design, at least broadly being whatever means is intended to operate the electromagnet 10) operably coupled to the electromagnet assembly, the control system configured to magnetically uncouple the electromagnet assembly from the latch assembly to cause the latch assembly to move from the latched configuration to the unlatched configuration (see figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  DE202012104940U1 (DE ‘940U1).
Regarding claim 3, although each of these limitations pertaining to the electromagnetic assembly may not be explicitly disclosed in ‘940U1, such structure is very common and known in the art of electromagnetic devices to produce the same or similar result as in ‘940U1.  Thus, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 4, ‘940U1 provides essential all of the limitations of this claim except the release lever as claimed.  However, the examiner servers Official Notice that it is very old and well known in the art of locks and latches, including magnetic and/or electromagnetic locks and latches to utilizes release levers in the manner claimed, for the purpose of providing means for effectively securing a rotatable latch bolt (or rotatable strike) in a locked/latched position, and then, when desired, releasing the rotatable latch bolt (or rotatable strike) for movement to an unlocked position.  It would have been obvious at the time the invention was made to have modified the design of ‘940U1 to include a release latch as claimed, for the 
Regarding claims 8 and 9, the strike member includes an aperture sized and shaped to receive a strike pin 2, rotary movement of the strike member from the latched strike position to the unlatched strike position causing the lever arm to rotationally move toward the electromagnet assembly (as conventional).  And the strike member moves from the latched strike position to the unlatched strike position in a first rotary direction, and the release lever moves from the latched release lever position to the unlatched release lever position in a second rotary direction which is opposite to the first rotary direction (as conventional).
Claims 10, 12, and 13 are rejected with the same or similar reasoning as in the above art rejections.

Allowable Subject Matter
Claims 3, 5-7, 11, and 14-16, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675